DETAILED ACTION
The instant application having Application No. 16/680391 filed on 11/11/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Stuart Shapley (Reg# 62680) on 10/29/2021.

In the claim
7.	(Currently Amended)	A method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a user equipment (UE) via radio resource control (RRC) signaling, a plurality of scheduling request (SR) configurations and configuration information associated with a mapping between at least one SR configuration and at least one logical channel, wherein the plurality of SR configurations includes a SR configuration corresponding to a logical channel in which a buffer status reporting (BSR) is triggered; 
in response to a first SR counter for the SR configuration [[is ]]being smaller than a first maximum number of SR transmissions of the SR configuration; and
receiving, from the UE, a random access signal in response to the first SR counter [[is ]]not being smaller than the first maximum number of SR transmissions.

17.	(Currently Amended)	A base station in a wireless communication system, the base station comprising:
a transceiver; and
at least one processor coupled to the transceiver and configured to:
transmit, to a user equipment (UE) via radio resource control (RRC) signaling, a plurality of scheduling request (SR) configurations and configuration information associated with a mapping between at least one SR configuration and at least one logical channel, wherein the plurality of SR configurations includes a SR configuration corresponding to a logical channel in which a buffer status reporting (BSR) is triggered;
receive, from the UE, a scheduling request in response to a first SR counter for the SR configuration [[is ]]being smaller than a first maximum number of SR transmissions of the SR configuration; and
receive, from the UE, a random access signal in response to the first SR counter [[is ]]not being smaller than the first maximum number of SR transmissions.


Allowable Subject Matters
Claims 1-3, 5-8, 10-13, 15-18, 20-28 are allowed (renumbered as claims 1-24). Claims 4, 9, 14 and 19 are cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 1, 7, 11 and 17 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1, 7, 11 and 17. Claims 2, 3, 5, 6, 8, 10, 12, 13, 15, 16, 18, 20-28 are also allowed since they depend on claims 1, 7, 11 and 17 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463